IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

SORANGEL PRIETO,                      NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D13-6061

HAMPTON INN - GROVE
HOTEL and TOWER GROUP
COMPANIES,

      Appellees.


_____________________________/

Opinion filed August 18, 2014.

An appeal from an order of the Judge of Compensation Claims.
Charles M. Hill, III, Judge.

Date of Accident: January 16, 2012.

Aubrey Q. Webb, Coral Gables, for Appellant.

Lisa B. Hicks of Hernandez, Hicks & Valois, Ft. Lauderdale, for Appellees.




PER CURIAM.

      AFFIRMED.

VAN NORTWICK, PADOVANO and MARSTILLER, J.J., CONCUR.